IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-21-00158-CR

HOLLIS LANE WILLINGHAM,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 369th District Court
                               Leon County, Texas
                            Trial Court No. 19-0032CR


                           ABATEMENT ORDER

      Appellant Hollis Lane Willingham was found guilty by a jury of the of the

offense of evading arrest or detention with a vehicle.        The jury determined that

Willingham should serve eighteen years’ confinement in the Texas Department of

Criminal Justice-Correctional Institutions Division, which the trial court assessed in the

judgment.

      Willingham raises three issues on appeal, one of which relates to the court costs

and fees included in the bill of costs. While the judgment assesses no court costs, the
bill of costs assesses a grand total of $10,477.00 in costs and fees. Willingham challenges

various peace-officer services fees.

       Articles 42.15 and 42.16 of the Texas Code of Criminal Procedure require that a

judgment order a defendant to pay court costs. See TEX. CODE CRIM. PROC. ANN. arts.

42.15 (applicable when the punishment is only a fine), 42.16 (applicable when the

punishment is something other than a fine). “Only statutorily authorized court costs

may be assessed against a criminal defendant, and all costs assessed against a defendant

can be separated into two categories: (1) mandatory costs and (2) discretionary costs.”

Johnson v. State, 423 S.W.3d 385, 389 (Tex. Crim. App. 2014) (footnote omitted). “A

mandatory cost is one other than attorney’s fees that is a predetermined, legislatively

mandated obligation imposed upon conviction.” Id.

       The Court of Criminal Appeals further recognized that:

       Typically, a defendant will be sentenced in open court, but the written
       judgment is prepared at a later date. See, e.g., Ex parte Madding, 70 S.W.3d
       131, 136 (Tex. Crim. App. 2002) (“A trial court does not have the statutory
       authority or discretion to orally pronounce one sentence in front of the
       defendant, but enter a different sentence in his written judgment, outside
       the defendant’s presence.”). Thus, while some defendants in some cases
       may have an opportunity to recognize a basis to object to the imposition of
       court costs in open court if an itemized bill is available to them, most
       defendants, like Appellant, will not, because their court costs were not
       imposed in open court, the judgment did not contain a written amount of
       court costs, or it contained only an aggregate figure—the accuracy of
       which may not be verifiable at the time of imposition. For these reasons,
       we hold that Appellant need not have objected at trial to raise a claim
       challenging the bases of assessed costs on appeal.

Id. at 390-91.

Willingham v. State                                                                   Page 2
       Johnson illuminates the unique nature of court costs in that they are usually

imposed after the defendant is sentenced in open court. See id. at 390. Thus, in most

instances, any errors in the imposition of court costs are first raised in the appellate

court. Trial courts are rarely afforded the opportunity to correct any errors regarding

the imposition of court costs. See Gillenwaters v. State, 205 S.W.3d 534, 537 (Tex. Crim.

App. 2006) (noting the general proposition that a timely objection allows the trial court

an opportunity to prevent or correct errors and that this requirement, among other

things, promotes the orderly and effective presentation of the case to the trier of fact).

       Texas Rule of Appellate Procedure 44.4(a) provides that an appellate court must

not affirm or reverse a judgment or dismiss an appeal if: (1) “the trial court’s erroneous

action or failure or refusal to act prevents the proper presentation of a case to the court

of appeals”; and (2) “the trial court can correct its action or failure to act.” TEX. R. APP.

P. 44.4(a). The Court of Criminal Appeals has stated that Rule 44.4 is implicated when

“‘a trial court’s error prevents the proper presentation of the case to the appellate court

and that error can be remedied (without requiring an entire new trial or new

punishment hearing) . . . .’” Fakeye v. State, 227 S.W.3d 714, 717 (Tex. Crim. App. 2007)

(quoting LaPointe v. State, 225 S.W.3d 513, 521 (Tex. Crim. App. 2007)).

       A trial court is required to order appellant to pay mandatory court costs, which

are those that are predetermined and legislatively mandated. In this case, the alleged

errors in the assessment of court costs prevents the proper presentation of the case to


Willingham v. State                                                                    Page 3
this Court. That presentation may be remedied by the trial court without requiring a

new trial or new punishment hearing. 1 We abate this appeal to the trial court to review,

and if necessary, correct only the assessed mandatory court costs. 2 See Johnson, 423

S.W.3d at 389-91; Henery v. State, 364 S.W.3d 915, 918 (Tex. Crim. App. 2012) (“Due to

the mandatory language of Rule 44.4, if the preconditions are satisfied, the court of

appeals must abate the case, even if neither the State nor the defendant has requested

the abatement.”); Fakeye, 227 S.W.3d at 717; LaPointe, 225 S.W.3d at 521; Green v. State,

906 S.W.2d 937, 940 (Tex. Crim. App. 1995) (noting that an appellate court may abate an

appeal and instruct the trial court to make findings that comply with a particular

statutory requirement); see also Sanchez v. State, Nos. 05-16-01020-CR, 05-16-01021-CR,

05-16-01022-CR, & 05-16-01023-CR, 2017 WL 3276008, at *2, 2017 Tex. App. LEXIS 7149,

at *4 (Tex. App.—Dallas July 31, 2017, no pet.) (mem. op., not designated for

publication) (abating the case and directing the trial court to sign a corrected judgment

of conviction that contained all the statutorily-mandated information); Felder v. State,

Nos. 03-13-00706-CR & 03-13-00707-CR, 2014 WL 3560426, at *1, 2014 Tex. App. LEXIS


1
  We further note that some of the issues involving court costs may be remedied by the filing of a
judgment nunc pro tunc in the trial court. See Alvarez v. State, 605 S.W.2d 615, 617 (Tex. Crim. App. 1980)
(noting that a judgment nunc pro tunc is the appropriate avenue to make a correction when the court’s
records do not mirror the judgment that was actually rendered); see also Ex parte Poe, 751 S.W.2d 873, 876
(Tex. Crim. App. 1988) (“A nunc pro tunc may correct clerical errors in a judgment, but not judicial
omissions. A clerical error is one which does not result from judicial reasoning or determination.”
(citations omitted)).

2
  The abatement procedure ordered in this case should not be viewed as requiring abatement in cases
involving court costs where errors can be accurately determined from the existing record.


Willingham v. State                                                                                 Page 4
7821, at *1 (Tex. App.—Austin July 18, 2014, no pet.) (per curiam) (mem. op., not

designated for publication) (abating appeals and remanding cases to the trial court

where the wrong judgment forms were used and directing the trial court to signed

corrected judgments of conviction that contain all the statutorily-mandated

information); Letulle v. State, No. 09-07-00554-CR, 2009 WL 3199706, at *2, 2009 Tex.

App. LEXIS 7854, at *5 (Tex. App.—Beaumont Oct. 7, 2009, no pet.) (mem. op., not

designated for publication) (concluding that the facts in the record were insufficient to

allow us to modify the trial court’s court costs and abating the appeal to the trial court

to determine the proper amounts to be assessed).

       The trial court shall conduct a hearing on appellant’s court-cost challenges within

thirty days of this order.      The District Clerk and Court Reporter shall file a

Supplemental Clerk’s Record and Supplemental Reporter’s Record, respectively, with

this Court, within fourteen days of the date the trial court conducts the hearing on

appellant’s court-cost challenges.




                                          PER CURIAM

Before Chief Justice Gray,*
       Justice Johnson, and
       Justice Smith
Order issued and filed October 19, 2022
*(Chief Justice Gray dissenting.)
Do not publish




Willingham v. State                                                                 Page 5